Citation Nr: 0800589	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-37 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for endometriosis effective October 7, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1981 to 
August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which effectuated a May 2003 Board decision granting service 
connection for endometriosis and assigned a 10 percent 
evaluation effective May 6, 1999.  In November 2004, the RO 
granted an increased rating of 30 percent for endometriosis 
effective October 7, 2004.  The veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO 
in September 2006.

In March 2007, the Board denied entitlement to an initial 
rating in excess of 10 percent for endometriosis, effective 
prior to October 7, 2004, but remanded the issue of an 
evaluation in excess of 30 percent for endometriosis 
effective October 7, 2004.  Unfortunately, the development 
required by the Board remand has not been satisfied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in March 2007 so that the 
veteran could be afforded another examination to determine 
whether she was entitled a higher rating for endometriosis 
under 38 C.F.R. § 4.116, Diagnostic Code 7629.  A 50 percent 
evaluation is assigned for lesions involving bowel or bladder 
confirmed by laparoscopy, pelvic pain or heavy or irregular 
bleeding not controlled by treatment, and bowel or bladder 
symptoms. 

An examination was provided in May 2007 but the physician did 
not perform a laparoscopy to determine whether there were any 
lesions involving the bowel or bladder.  The Board remand 
specifically noted that the last laparoscopy performed was in 
1996 and that the studies conducted should include a 
laparoscopy.

The Board is obligated by law to ensure that the RO complies 
with its directives. Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated. See Stegall v. 
West, 11 Vet. App. 268 (1998).

In order to provide the veteran with every benefit to which 
she is entitled, another VA examination should be provided 
that includes laparoscopic evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
gynecological evaluation that includes a 
laparoscopy to determine whether there are 
any lesions of the bowel or bladder.  A 
copy of this Remand (and the prior Remand) 
should be provided to the examiner in 
conjunction with the examination.  

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The RO should then re-adjudicate the 
claim.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



